DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DOUBLE PATENTING
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 9 of the current application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 10 of US Patent Application 11,069,129 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the current application claims are essentially covered by the limitations of the patent claims.

Claims 10 – 15 of the current application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 14 of US Patent Application 11,069,129 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the current application claims are essentially covered by the limitations of the patent claims.

Claims 16 – 20 of the current application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15 – 19 of US Patent Application 11,069,129 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the current application claims are essentially covered by the limitations of the patent claims.

Illustrated below is a summary of the mapping between claims of the application 17/376866 ad corresponding claims of U.S. Patent 11,069,129 B2. Also note method and system claims are obvious variations.


Current Application
1
2
3
4
5
6
7
8
10
11
12
13
14
15
16
17
18
19
20
Patent application
1
2
3
4
6
7
9
1
1,7
7
7
10
11
1
17,20
18
18
19
20


Current Application
1
9
Patent application
12
16


Also, shown below is a mapping between the limitations of independent claim 1 of current application U.S. Patent Application 17/376866 and independent claim 1 of U.S. Patent Application 11,069,129 B2.
Claims

Current Application 
Claims
Patent Application 
1
A method comprising: 
1
A method comprising: 

evaluating, based at least on a ray-tracing query, 

determining, in a three-dimensional (3D) scene, an intersection between a ray traced virtual ray and geometry of an object instance of the 3D scene; 



determining, based on the intersection, an offset value that defines a first location in a memory, the first location corresponding to one or more shader records of a shader binding table that corresponds to the object instance, each shader record including an identifier of at least one shader, associating a set of resources with the at least one shader, and capturing one or more criteria associated with the intersection that when satisfied binds the at least one shader to the object instance, 

at least one criteria that corresponds to a section of a shader binding table;

wherein the one or more criteria defines a location of the shader record in the shader binding table; 

determining, based at least on the at least one criteria being satisfied,

determining, based at least in part on at least one criteria of the one or more criteria associated with the intersection being satisfied for a selected shader record of the one or more shader records, 





a section selector value corresponding to the section of the shader binding table; 

a section selector value that selects a section of shader records in the shader binding table; 

computing a location in memory corresponding to the section using the section selector value; 

computing a second location in the memory, the second location corresponding to the selected shader record within the section based at least in part on the offset value and the section selector value; 



accessing the selected shader record at the second location in the memory to determine the set of resources and the at least one shader associated with the selected shader record;

and performing one or more operations to render an image using at least one shader identified by one or more shader records associated with the location.

and executing the at least one shader of the selected shader record to render at least a portion of the 3D scene using the set of resources associated with the at least one shader.




10
 A system comprising: one or more processors; and one or more memory devices storing instructions that, when executed by the one or more processors, cause the one or more processors to perform a method comprising: 
1
A method comprising: 

determining one or more values of one or more attributes of a ray associated with ray-tracing; 

determining, in a three-dimensional (3D) scene, an intersection between a ray traced virtual ray and geometry of an object instance of the 3D scene; 



determining, based on the intersection, an offset value that defines a first location in a memory, the first location corresponding to one or more shader records of a shader binding table that corresponds to the object instance, each shader record including an identifier of at least one shader, associating a set of resources with the at least one shader, and capturing one or more criteria associated with the intersection that when satisfied binds the at least one shader to the object instance, wherein the one or more criteria defines a location of the shader record in the shader binding table; 

determining a section selector value associated with a section that corresponds to the one or more values in a shader binding table,

determining, based at least in part on at least one criteria of the one or more criteria associated with the intersection being satisfied for a selected shader record of the one or more shader records, a section selector value that selects a section of shader records in the shader binding table; 

computing, from the section selector value, a location in memory corresponding to one or more shader records in the section; and 

computing a second location in the memory, the second location corresponding to the selected shader record within the section based at least in part on the offset value and the section selector value; accessing the selected shader record at the second location in the memory to determine the set of resources and the at least one shader associated with the selected shader record; 

performing one or more operations to render an image using at least one shader identified by the one or more shader records.

and executing the at least one shader of the selected shader record to render at least a portion of the 3D scene using the set of resources associated with the at least one shader.


7
wherein the section selector value is based at least in part on 

the shader binding table comprising one or more sections indexed by the one or more attributes;

a sub-geometry of the object instance and a total number of ray types used to index the one or more shader records within the shader binding table.




16

17.




A method comprising:




determining an offset value that defines a first location in a memory for a set of shader records in a shader binding table that corresponds to a potential result of a ray tracing query for an intersection between a ray in a three-dimensional (3D) scene and geometry in the 3D scene, each shader record including an identifier of at least one shader, associating a set of resources with the at least one shader, and capturing one or more criteria associated with the ray tracing query that when satisfied binds the at least one shader to the potential result of the ray tracing query, wherein the one or more criteria defines a location of the shader record in the shader binding table; 

to determine a section selector value to select a section of a shader binding table when a ray-tracing query satisfies at least one criteria that corresponds to the section,

determining, based at least in part on the potential result of the ray tracing query satisfying at least one criteria of the one or more criteria associated with the ray tracing query for a selected shader record the set of shader records, a section selector value that selects a section of shader records in the shader binding table, 



a section selector value that selects a section of the set of shader records relative to the offset value; 

computes a location in memory corresponding to the section using the section selector value,

computing a second location in the memory for the selected shader record of the set of shader records within the section based at least in part on the offset value and the section selector value; 

and configures a shader record in the shader binding table based at least on the location in the memory.

and configuring the selected shader record in the shader binding table based at least in part on the second location in the memory.


20.
wherein the configuring of the selected shader record in the shader binding table is performed by an application and the shader binding table is stored in

A processor comprising: one or more processing units

a Graphics Processing Unit (GPU) memory.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: one or more processing units to determine in claim 16; 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claims 17 – 20 are interpreted under 35 U.S.C. 112 (f) due to dependency of claim 16 for similar reasons as discussed above.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 8, and 10 -  20 are rejected under 35 U.S.C. 103 as being unpatentable over Nickolls (Patent: US 9,519,947 B2 ) in view of Deparis (Publication: 2009/0102844 A1).

	Regarding claim 1, Nickolls discloses a method comprising: evaluating, at least one criteria that corresponds to a section of a shader binding table (
column 12 lines 50 to column 13 lines 20 -  A surface has a size in each dimension. A surface in block linear memory format is tiled with blocks. Blocks are composed of gobs. A gob is 8 rows by 64 bytes. The device driver 103 sets the size of a block to be some number of gobs (power-of-two values) in each direction. The block size is part of the surface description, and is used to determine the actual address of the sample in memory. Given the block size, the number of blocks in each dimension can be computed by dividing the sample dimensions by the block size in each dimension.For an array of surfaces, the array index is multiplied by the surface size and summed with the offset.
To compute a virtual address for a pitch memory layout, the surface base is summed with the x coordinate and the product of the x offset and (the number of bytes in an access/8) and the y coordinate and the product of the y offset and the width of the image in bytes.
column 12 lines 15 to 22,  60 to 65, column 16 line 65 to column 17 line 15, Figs 5 A to D - the surface base is summed with the x coordinate and the product of the x offset and the y coordinate and the product of the y offset and the of the image in bytes. Compute surface instruction specifies sample coordinates (x, y, and optional z) that are converted into a y byte address 520. Compute programs and graphics pixel shaders can directly access readable/writeable surfaces stored in memory using new instructions, specifically, surface-load, surface-store, surface-reduce, and surface-atomic instructions. Each cache sector 500 corresponds to contiguous bytes of physical memory thus “table” can be read on.) ;
determining, based at least on the at least one criteria being satisfied, a section selector value corresponding to the section of the shader binding table (column 11 line 55 to column 12 line 40 - Various properties of a surface determines how the surface is stored. The properties include the size (in samples) in each dimension in a surface.
column 11 line 55 to column 12 line 40 - surface is a 3D image where each pixel or sample has a data format, such as red, green, blue, and alpha (RGBA) components. 3D surfaces can be stored as tiled or blocked memory surfaces.
column 12 lines 50 to column 13 lines 20 -  A surface has a size in each dimension. A surface in block linear memory format is tiled with blocks. Blocks are composed of gobs. A gob is 8 rows by 64 bytes. The device driver 103 sets the size of a block to be some number of gobs (power-of-two values) in each direction. The block size is part of the surface description, and is used to determine the actual address of the sample in memory. Given the block size, the number of blocks in each dimension can be computed by dividing the sample dimensions by the block size in each dimension.For an array of surfaces, the array index is multiplied by the surface size and summed with the offset.
To compute a virtual address for a pitch memory layout, the surface base is summed with the x coordinate and the product of the x offset and (the number of bytes in an access/8) and the y coordinate and the product of the y offset and the width of the image in bytes.
column 12 lines 15 to 22,  60 to 65, column 16 line 65 to column 17 line 15, Figs 5 A to D - the surface base is summed with the x coordinate and the product of the x offset and the y coordinate and the product of the y offset and the of the image in bytes. Compute surface instruction specifies sample coordinates (x, y, and optional z) that are converted into a y byte address 520. Compute programs and graphics pixel shaders can directly access readable/writeable surfaces stored in memory using new instructions, specifically, surface-load, surface-store, surface-reduce, and surface-atomic instructions. Each cache sector 500 corresponds to contiguous bytes of physical memory thus “table” can be read on.) ; 
computing a location in memory corresponding to the section using the section selector value (column 12 lines 15 to 22,  60 to 65, column 16 line 65 to column 17 line 15, Figs 5 A to D-  the surface base is summed with the x coordinate and the product of the x offset and the y coordinate and the product of the y offset and the of the image in bytes. Compute surface instruction specifies sample coordinates (x, y, and optional z) that are converted into a X byte address 525 of memory.
Compute programs and graphics pixel shaders can directly access readable/writeable surfaces stored in memory using new instructions, specifically, surface-load, surface-store, surface-reduce, and surface-atomic instructions. Each cache sector 500 corresponds to contiguous bytes of physical memory.
  The SULD is a load from surface memory instruction that uses a surface coordinate vector. The compute surface instruction loads data from the surface named by operand a at coordinates given by operand b into destination d. Operand a is a surface identifier. Coordinate operand b is a scalar or singleton tuple for 1D surfaces; is a two-element vector for 2D surfaces and array of 1D surfaces; and is a four-element vector for 3D surfaces and array of 2D surfaces, where the fourth element is ignored. Coordinates for .a1d and .a2d array geometries start with the array index i, followed by x and y. SULD.b performs an unformatted load of binary data. The lowest dimension coordinate represents a byte offset into the surface and is not scaled, and the size of the data transfer matches the size of destination operand d. Coordinate operand b can have optional X,Y,Z immediate offsets, written as x+1, y-2. Immediate offsets are signed 4 bit integers in the range -8 to +7 that are summed with the x,y,z register coordinates to form the effective coordinate location.); and 
Nickolls does not however Deparis discloses 
evaluating, based at least on a ray-tracing query ([0003], [0095] - The use of ray tracing for computing object illuminations and shadows in such computer-generated images has been known since the late 70s. As illustrated in FIGS. 2 and 3, ray tracing consists in tracing a ray A produced from the scene eye-point 1 (the camera) towards the zone of each pixel of the image (computation according to the camera's aperture and the number of pixels making the final image) ted) or by diffusion towards a light source ( shadow ray B).
FIG. 5 illustrates the ray tree calculated during this invention. This tree is predetermined and includes, for example a primary ray directly produced by the camera, shadow rays at the first obstacle (number according to the number of light sources), a transmitted ray, a reflected ray, and shadow rays corresponding to each obstacle level touched by the rays.) ;
wherein the selection when a ray-tracing query satisfies at least one criteria that corresponds to the section ( [0042], [0054], [0164] , [0170] -   Calculate the beams and to realise their propagation in the accelerating structure (1610). Can reuse the same beams as those calculated previously for the shadow ray. However, some reflections can lead to a beam separation into several sub-beams (case of a wall corner hit by a same beam and cutting it in two from the ray re-emission direction point of view). Such step 1610 therefore enables to redefine said beams if necessary. 
The resolution of this request is realized by the GPU shaders. For this purpose, the intersection distance on the ray is used as depth for the z-buffer, which enables to keep only the nearest triangle intersected in each pixel thus a selection is made on the pixel whenever to keep only the nearest triangle intersected of the pixel. The tracing method used is an indirect tracing method: each triangle to be tested is traced on the box that includes the pixels whose rays can hit this triangle.);
performing one or more operations to render an image using at least one shader identified by one or more shader records associated with the location ([0042], [0164] - For each pixel, the knowledge of the mesh element hit due to its identifying data in the image, and therefore of its definition parameters stored in the database, allows to easily compute (step b2) the intersecting point between the ray crossing the pixel (line) and the mesh element (plane) “location”. It is a simple resolution of a line-plane intersection. 
calculate the beams and to realise their propagation in the accelerating structure (1610).) .
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Nickolls with evaluating, based at least on a ray-tracing query; wherein the selection when a ray-tracing query satisfies at least one criteria that corresponds to the section; performing one or more operations to render an image using at least one shader identified by one or more shader records associated with the location as taught by Deparis. The motivation for doing so the required number of computational operational can be decreased as taught by Deparis in paragraph(s) [0010]. 

Regarding claim 2, Nickolls in view of Deparis disclose all the limitation of claim 1.
 Deparis discloses wherein the at least one criteria is based on a sub-geometry of an instance of an object associated with the ray-tracing query and the section represents the sub- geometry ([0110], [0131]  -  Determining the Intersected Triangles, For each beam assembling a certain number of spatially close rays, the triangles intersected by the beam are calculated using an accelerating structure. It consists, for the CPU, in applying the accelerating structure to beam 1 of FIG. 11, then to perform incremental calculations for each of the beam sections of the intersected triangles
The CPU transmits the list of the triangles of the objects to be traced to the GPU. Resolving GPU tracing directly includes the calculation of the ray intersecting point matching each pixel with the triangle traced at this pixel. The color components of each pixel are then coded over a greater number of bits, for example, R32G32B32, R24G24B24 or R16G16B16 with a floating coordinate of the intersecting point by color component. Then the CPU retrieves the results: then for each pixel, the intersecting point touched by the ray is available. With this alternative, there is a loss of numeric precision, all the more important since the color components are coded on few bits, given that the format of base storage on the CPU generally uses floating values encoded in 32 or 64 bits. In addition, this alternative is not optimized in that it clearly requires higher performances from bus 22.[0101] The CPU 10 accesses in RAM memory 12 the data of the mesh triangles (for each triangle, unique identification number and coordinates of the three vertices). Then it transmits a tracing request to the GPU 20 via bus 22 including the list of the triangles. This tracing instruction is sent using the usual graphic API (application program interfaces), “query”. ).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Nickolls in view of Deparis with wherein the at least one criteria is based on a sub-geometry of an instance of an object associated with the ray-tracing query and the section represents the sub- geometry as taught by Deparis. The motivation for doing so the required number of computational operational can be decreased as taught by Deparis in paragraph(s) [0010]. 

Regarding claim 3, Nickolls in view of Deparis disclose all the limitation of claim 1.
Deparis discloses wherein the at least one criteria is based on a ray type associated with the ray-tracing query and the section represents the ray type (
[0042], [0054], [0164] , [0170] -   Calculate the beams and to realise their propagation in the accelerating structure (1610). Can reuse the same beams as those calculated previously for the shadow ray. However, some reflections can lead to a beam separation into several sub-beams (case of a wall corner hit by a same beam and cutting it in two from the ray re-emission direction point of view). Such step 1610 therefore enables to redefine said beams if necessary. 
The resolution of this request is realized by the GPU shaders. For this purpose, the intersection distance on the ray is used as depth for the z-buffer, which enables to keep only the nearest triangle intersected in each pixel thus a selection is made on the pixel whenever to keep only the nearest triangle intersected of the pixel. The tracing method used is an indirect tracing method: each triangle to be tested is traced on the box that includes the pixels whose rays can hit this triangle.
FIG. 5 illustrates the ray tree calculated during this invention. This tree is predetermined and includes, for example a primary ray directly produced by the camera, shadow rays at the first obstacle (number according to the number of light sources), a transmitted ray, a reflected ray, and shadow rays corresponding to each obstacle level touched by the rays. ).

Regarding claim 4, Nickolls in view of Deparis disclose all the limitation of claim 1.
Nickolls discloses wherein the section is a first section that is interleaved with a second section of the shader binding table (column 12 lines 15 to 22,  60 to 65, column 16 line 65 to column 17 line 15, Figs 5 A to D - the surface base is summed with the x coordinate and the product of the x offset and the y coordinate and the product of the y offset and the of the image in bytes. Compute surface instruction specifies sample coordinates (x, y, and optional z) that are converted into a y byte address 520. Compute programs and graphics pixel shaders can directly access readable/writeable surfaces stored in memory using new instructions, specifically, surface-load, surface-store, surface-reduce, and surface-atomic instructions. Each cache sector 500 corresponds to contiguous bytes of physical memory thus “table” can be read on.) .

Regarding claim 5, Nickolls in view of Deparis disclose all the limitation of claim 1.
Nickolls discloses wherein the section is a first section, and the section selector value is computed based at least on a distance in memory between the first section and a second section of the shader binding table ( column 12 lines 15 to 22,  60 to 65, column 16 line 65 to column 17 line 15, Figs 5 A to D-  the surface base is summed with the x coordinate and the product of the x offset and the y coordinate and the product of the y offset and the of the image in bytes. Compute surface instruction specifies sample coordinates (x, y, and optional z) that are converted into a X byte address 525 of memory.
For an array of surfaces, the array index is multiplied by the surface size and summed with the offset , sections.
column 12 lines 15 to 22,  60 to 65, column 16 line 65 to column 17 line 15, Figs 5 A to D - the surface base is summed with the x coordinate and the product of the x offset and the y coordinate and the product of the y offset and the of the image in bytes. Compute surface instruction specifies sample coordinates (x, y, and optional z) that are converted into a y byte address 520. Compute programs and graphics pixel shaders can directly access readable/writeable surfaces stored in memory using new instructions, specifically, surface-load, surface-store, surface-reduce, and surface-atomic instructions. Each cache sector 500 corresponds to contiguous bytes of physical memory thus “table” can be read on.) .

Regarding claim 6, Nickolls in view of Deparis disclose all the limitation of claim 1.
Nickolls discloses wherein the section selector value is based at least on [[a total number of ray types]] used to index the shader binding table into sections( column 12 lines 15 to 22,  60 to 65, column 16 line 65 to column 17 line 15, Figs 5 A to D-  the surface base is summed with the x coordinate and the product of the x offset and the y coordinate and the product of the y offset and the of the image in bytes. Compute surface instruction specifies sample coordinates (x, y, and optional z) that are converted into a X byte address 525 of memory.
For an array of surfaces, the array index is multiplied by the surface size and summed with the offset , sections.
column 12 lines 15 to 22,  60 to 65, column 16 line 65 to column 17 line 15, Figs 5 A to D - the surface base is summed with the x coordinate and the product of the x offset and the y coordinate and the product of the y offset and the of the image in bytes. Compute surface instruction specifies sample coordinates (x, y, and optional z) that are converted into a y byte address 520. Compute programs and graphics pixel shaders can directly access readable/writeable surfaces stored in memory using new instructions, specifically, surface-load, surface-store, surface-reduce, and surface-atomic instructions. Each cache sector 500 corresponds to contiguous bytes of physical memory thus “table” can be read on.).
Deparis discloses total number of ray types ([0003], [0095] - The use of ray tracing for computing object illuminations and shadows in such computer-generated images has been known since the late 70s. As illustrated in FIGS. 2 and 3, ray tracing consists in tracing a ray A produced from the scene eye-point 1 (the camera) towards the zone of each pixel of the image (computation according to the camera's aperture and the number of pixels making the final image) then studying all or part of the propagations of this ray on the various objects included in the scene to determine the color of the pixels. Practically, every primary ray A coming from camera 1 is propagated by reflection C, by transmission (not represented) or by diffusion towards a light source ( shadow ray B).
FIG. 5 illustrates the ray tree calculated during this invention. This tree is predetermined and includes, for example a primary ray directly produced by the camera, shadow rays at the first obstacle (number according to the number of light sources), a transmitted ray, a reflected ray, and shadow rays corresponding to each obstacle level touched by the rays.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Nickolls in view of Deparis with ray types as taught by Deparis. The motivation for doing so the required number of computational operational can be decreased as taught by Deparis in paragraph(s) [0010].

Regarding claim 7, Nickolls in view of Deparis disclose all the limitation of claim 1.
Nickolls discloses wherein the one or more shader records comprises an identifier of the at least one shader and a resource table defining a set of resources associated with the at least one shader (column 13 lines 25 to 65 - Several steps are performed to create a byte address from (x,y,z) coordinates on a particular surface type. For 1D surfaces, y==0 and z==0 is assumed and for 2D surfaces, z==0 is assumed. For arrays of surfaces, the array index is used to compute a generic address offset for the start of the selected 1D (if array of 1D) or 2D (if array of 2D) surface. The offset of the GOB corresponding to the x, y, and z coordinates is computed. The surface address computation should match the computation that is performed by the texture unit 315 to ensure that surfaces created by surface instructions can be read by the texture unit 315, and that surfaces produced by graphics shader programs can be consumed by surface instructions (instructions used by a compute program that access a graphics surface). For an array of surfaces, the array index is multiplied by the surface size and summed with the offset.
Multi-dimensional memory objects called "surfaces" stored in a user-specified data or pixel format and arranged in a graphics optimized layout are accessed by programs using surface instructions. A set of memory access instructions e.g., load, store, reduce, and atomic, referred to as surface instructions, may be used to access the surfaces.).

Regarding claim 8, Nickolls in view of Deparis disclose all the limitation of claim 1.
Nickolls discloses further uses an offset value to a location of the shader binding table in the memory (column 11 line 45 to column 12 line 10 -  Graphics processing systems, such as the PPUs 202 are configured to read from and write to surfaces that are multi-dimensional arrays of formatted data stored in graphics memory. 
An example surface is a two-dimensional (2D) image where each pixel or sample has a data format, such as red, green, blue, and alpha (RGBA) components, and each component is stored as a normalized 8-bit value from 0 to 255, representing floating point component values 0.0 to 1.0. Other surface formats include RGBA with 16-bit "half" floating-point components, 16-bit integer components, 32-bit floating-point components, and formats with 1, 2, 3, and 4 components. Some video surface formats include Y, UV, YUV, and RGB with 8-bit, 10-bit, and 11-bit integer components. Other examples include one-, two-, and three-dimensional textures with various texture component formats, three-dimensional ( 3D) volumes, one-dimensional (1D) data vectors, 2D RGBA, and Z render targets.) .

Regarding claim 10,Nickolls discloses a system comprising: one or more processors (Column 3 line 20 - Fig.1 the system with CPU 102 performs); and 
one or more memory devices storing instructions that, when executed by the one or more processors (column 3 lines 18 to 20, Fig. 1 – system Memory 104 with instructions), 
cause the one or more processors to perform a method comprising (column 3 lines 18 to 20, Fig. 1 –CPU 102 performs): 
determining a section selector value associated with a section that corresponds to the one or more values in a shader binding table (Column 3 line 20 - Fig.1 CPU 102 performs
column 12 lines 15 to 22,  60 to 65, column 16 line 65 to column 17 line 15, Figs 5 A to D-  the surface base is summed with the x coordinate and the product of the x offset and the y coordinate and the product of the y offset and the of the image in bytes. Compute surface instruction specifies sample coordinates (x, y, and optional z) that are converted into a X byte address 525 of memory, “selection”.
Various properties of a surface influence how the surface is stored. The properties include the size (in samples) in each dimension, a component mask describing which components exist in a surface, the size of each sample (in bytes), the format of a pixel, the surface layout (pitch or block linear) and pitch dimensions or block size, the rank (1D, array of 1D, 2D, array of 2D, or 3D), base address, and surface identifier (ID number), handle, or pointer to the surface descriptor.
column 12 lines 15 to 22,  60 to 65, column 16 line 65 to column 17 line 15, Figs 5 A to D - the surface base is summed with the x coordinate and the product of the x offset and the y coordinate and the product of the y offset and the of the image in bytes. Compute surface instruction specifies sample coordinates (x, y, and optional z) that are converted into a y byte address 520. Compute programs and graphics pixel shaders can directly access readable/writeable surfaces stored in memory using new instructions, specifically, surface-load, surface-store, surface-reduce, and surface-atomic instructions. Each cache sector 500 corresponds to contiguous bytes of physical memory thus “table” can be read on.), 
the shader binding table comprising one or more sections indexed by the one or more [[attributes]] (column 12 lines 15 to 22,  60 to 65, column 16 line 65 to column 17 line 15, Figs 5 A to D-  For an array of surfaces, the array index is multiplied by the surface size and summed with the offset , sections.
column 12 lines 15 to 22,  60 to 65, column 16 line 65 to column 17 line 15, Figs 5 A to D - the surface base is summed with the x coordinate and the product of the x offset and the y coordinate and the product of the y offset and the of the image in bytes. Compute surface instruction specifies sample coordinates (x, y, and optional z) that are converted into a y byte address 520. Compute programs and graphics pixel shaders can directly access readable/writeable surfaces stored in memory using new instructions, specifically, surface-load, surface-store, surface-reduce, and surface-atomic instructions. Each cache sector 500 corresponds to contiguous bytes of physical memory thus “table” can be read on. ); 
computing, from the section selector value, a location in memory corresponding to one or more shader records in the section (column 12 lines 15 to 22,  60 to 65, column 16 line 65 to column 17 line 15, Figs 5 A to D-  the surface base is summed with the x coordinate and the product of the x offset and the y coordinate and the product of the y offset and the of the image in bytes. Compute surface instruction specifies sample coordinates (x, y, and optional z) that are converted into a X byte address 525 of memory.
Compute programs and graphics pixel shaders can directly access readable/writeable surfaces stored in memory using new instructions, specifically, surface-load, surface-store, surface-reduce, and surface-atomic instructions. Each cache sector 500 corresponds to contiguous bytes of physical memory.
  The SULD is a load from surface memory instruction that uses a surface coordinate vector. The compute surface instruction loads data from the surface named by operand a at coordinates given by operand b into destination d. Operand a is a surface identifier. Coordinate operand b is a scalar or singleton tuple for 1D surfaces; is a two-element vector for 2D surfaces and array of 1D surfaces; and is a four-element vector for 3D surfaces and array of 2D surfaces, where the fourth element is ignored. Coordinates for .a1d and .a2d array geometries start with the array index i, followed by x and y. SULD.b performs an unformatted load of binary data. The lowest dimension coordinate represents a byte offset into the surface and is not scaled, and the size of the data transfer matches the size of destination operand d. Coordinate operand b can have optional X,Y,Z immediate offsets, written as x+1, y-2. Immediate offsets are signed 4 bit integers in the range -8 to +7 that are summed with the x,y,z register coordinates to form the effective coordinate location.); and 
Nickolls does not however Deparis discloses 
attributes ([0003], [0095] - FIG. 5 illustrates the ray tree calculated during this invention. This tree is predetermined and includes, for example a primary ray directly produced by the camera, shadow rays at the first obstacle (number according to the number of light sources), a transmitted ray, a reflected ray, and shadow rays corresponding to each obstacle level touched by the rays.);
determining one or more values of one or more attributes of a ray associated with ray-tracing  ([0003], [0095] - The use of ray tracing for computing object illuminations and shadows in such computer-generated images has been known since the late 70s. As illustrated in FIGS. 2 and 3, ray tracing consists in tracing a ray A produced from the scene eye-point 1 (the camera) towards the zone of each pixel of the image (computation according to the camera's aperture and the number of pixels making the final image) ted) or by diffusion towards a light source ( shadow ray B).
FIG. 5 illustrates the ray tree calculated during this invention. This tree is predetermined and includes, for example a primary ray directly produced by the camera, shadow rays at the first obstacle (number according to the number of light sources), a transmitted ray, a reflected ray, and shadow rays corresponding to each obstacle level touched by the rays. ) 
performing one or more operations to render an image using at least one shader identified by the one or more shader records ([0042], [0164] - For each pixel, the knowledge of the mesh element hit due to its identifying data in the image, and therefore of its definition parameters stored in the database, allows to easily compute (step b2) the intersecting point between the ray crossing the pixel (line) and the mesh element (plane) “location”. It is a simple resolution of a line-plane intersection. 
calculate the beams and to realise their propagation in the accelerating structure (1610).) .
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Nickolls in view of Deparis with attributes; wherein the selection when a ray-tracing query satisfies at least one criteria that corresponds to the section; performing one or more operations to render an image using at least one shader identified by one or more shader records associated with the location as taught by Deparis. The motivation for doing so the required number of computational operational can be decreased as taught by Deparis in paragraph(s) [0010]. 

Regarding claim 11, Nickolls in view of Deparis disclose all the limitation of claim 10.
Nickolls discloses wherein the one or more sections are indexed [[by sub-geometry of an object instance ]] (column 12 lines 15 to 22,  60 to 65, column 16 line 65 to column 17 line 15
For an array of surfaces, the array index is multiplied by the surface size and summed with the offset.
Coordinates for .a1d and .a2d array geometries start with the array index i, followed by x and y. SULD.b performs an unformatted load of binary data.) 
Deparis discloses  sub-geometry of an object instance  ([0042], [0054], [0164] , [0170] -   Calculate the beams and to realise their propagation in the accelerating structure (1610). Can reuse the same beams as those calculated previously for the shadow ray. However, some reflections can lead to a beam separation into several sub-beams (case of a wall corner hit by a same beam and cutting it in two from the ray re-emission direction point of view). Such step 1610 therefore enables to redefine said beams if necessary. 
The resolution of this request is realized by the GPU shaders. For this purpose, the intersection distance on the ray is used as depth for the z-buffer, which enables to keep only the nearest triangle intersected in each pixel thus a selection is made on the pixel whenever to keep only the nearest triangle intersected of the pixel. The tracing method used is an indirect tracing method: each triangle to be tested is traced on the box that includes the pixels whose rays can hit this triangle.) and 
the one or more attributes correspond to the sub-geometry ( [0003], [0095] - The use of ray tracing for computing object illuminations and shadows in such computer-generated images has been known since the late 70s. As illustrated in FIGS. 2 and 3, ray tracing consists in tracing a ray A produced from the scene eye-point 1 (the camera) towards the zone of each pixel of the image (computation according to the camera's aperture and the number of pixels making the final image) ted) or by diffusion towards a light source ( shadow ray B).
FIG. 5 illustrates the ray tree calculated during this invention. This tree is predetermined and includes, for example a primary ray directly produced by the camera, shadow rays at the first obstacle (number according to the number of light sources), a transmitted ray, a reflected ray, and shadow rays corresponding to each obstacle level touched by the rays.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Nickolls in view of Deparis with sub-geometry of an object instance and the one or more attributes correspond to the sub-geometry  as taught by Deparis. The motivation for doing so the required number of computational operational can be decreased as taught by Deparis in paragraph(s) [0010].

Regarding claim 12, Nickolls in view of Deparis disclose all the limitation of claim 10.
Nickolls discloses wherein the one or more sections are indexed by [[ray type]]  (column 12 lines 15 to 22,  60 to 65, column 16 line 65 to column 17 line 15
For an array of surfaces, the array index is multiplied by the surface size and summed with the offset.
Coordinates for .a1d and .a2d array geometries start with the array index i, followed by x and y. SULD.b performs an unformatted load of binary data. )
Deparis discloses ray type and the one or more attributes correspond to the ray type ([0003], [0095] - The use of ray tracing for computing object illuminations and shadows in such computer-generated images has been known since the late 70s. As illustrated in FIGS. 2 and 3, ray tracing consists in tracing a ray A produced from the scene eye-point 1 (the camera) towards the zone of each pixel of the image (computation according to the camera's aperture and the number of pixels making the final image) ted) or by diffusion towards a light source ( shadow ray B).
FIG. 5 illustrates the ray tree calculated during this invention. This tree is predetermined and includes, for example a primary ray directly produced by the camera, shadow rays at the first obstacle (number according to the number of light sources), a transmitted ray, a reflected ray, and shadow rays corresponding to each obstacle level touched by the rays.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Nickolls in view of Deparis with ray type and the one or more attributes correspond to the ray type as taught by Deparis. The motivation for doing so the required number of computational operational can be decreased as taught by Deparis in paragraph(s) [0010]. 

Regarding claim 13, Nickolls in view of Deparis disclose all the limitation of claim 10.
Nickolls discloses wherein the section selector value is computed using an inter-section stride value that defines a distance between at least one section of a plurality of sections of the shader binding table (column 12 lines 15 to 22,  60 to 65, column 16 line 65 to column 17 line 15, 
Various properties of a surface influence how the surface is stored. The properties include the size (in samples) in each dimension, a component mask describing which components exist in a surface, the size of each sample (in bytes), the format of a pixel, the surface layout (pitch or block linear) and pitch dimensions or block size, the rank (1D, array of 1D, 2D, array of 2D, or 3D), base address, and surface identifier (ID number), handle, or pointer to the surface descriptor.
Figs 5 A to D - the surface base is summed with the x coordinate and the product of the x offset and the y coordinate and the product of the y offset and the of the image in bytes. Compute surface instruction specifies sample coordinates (x, y, and optional z) that are converted into a y byte address 520. Compute programs and graphics pixel shaders can directly access readable/writeable surfaces stored in memory using new instructions, specifically, surface-load, surface-store, surface-reduce, and surface-atomic instructions. Each cache sector 500 corresponds to contiguous bytes of physical memory.
column 12 lines 15 to 22,  60 to 65, column 16 line 65 to column 17 line 15, Figs 5 A to D - the surface base is summed with the x coordinate and the product of the x offset and the y coordinate and the product of the y offset and the of the image in bytes. Compute surface instruction specifies sample coordinates (x, y, and optional z) that are converted into a y byte address 520. Compute programs and graphics pixel shaders can directly access readable/writeable surfaces stored in memory using new instructions, specifically, surface-load, surface-store, surface-reduce, and surface-atomic instructions. Each cache sector 500 corresponds to contiguous bytes of physical memory thus “table” can be read on.).

Regarding claim 14, Nickolls in view of Deparis disclose all the limitation of claim 10.
Nickolls discloses wherein the section selector value is computed using an intra-section stride value that defines a size of at least one section of a plurality of sections of the shader binding table (column 12 lines 50 to column 13 lines 20 -  A surface has a size in each dimension. A surface in block linear memory format is tiled with blocks. Blocks are composed of gobs. A gob is 8 rows by 64 bytes. Within a gob, the low address bits from each dimension are interleaved. Sequential gobs are allocated to sequential memory addresses. The device driver 103 sets the size of a block to be some number of gobs (power-of-two values) in each direction. The block size is part of the surface description, and is used to determine the actual address of the sample in memory. Given the block size, the number of blocks in each dimension can be computed by dividing the sample dimensions by the block size in each dimension.
FIG. 5A is a conceptual diagram of a cache sector 500 within a multi-dimensional block linear formatted graphics surface, according to one embodiment of the present invention. In this embodiment, the dimensions of the cache sector 500, as viewed by the compute program, are 16 bytes by 2 rows, with bytes 0-15 stored in a first row and bytes 16-31 stored in a second row. Each cache sector 500 corresponds to 32 contiguous bytes of physical memory.
For an array of surfaces, the array index is multiplied by the surface size and summed with the offset.
To compute a virtual address for a pitch memory layout, the surface base is summed with the x coordinate and the product of the x offset and (the number of bytes in an access/8) and the y coordinate and the product of the y offset and the width of the image in bytes. 
column 12 lines 15 to 22,  60 to 65, column 16 line 65 to column 17 line 15, Figs 5 A to D - the surface base is summed with the x coordinate and the product of the x offset and the y coordinate and the product of the y offset and the of the image in bytes. Compute surface instruction specifies sample coordinates (x, y, and optional z) that are converted into a y byte address 520. Compute programs and graphics pixel shaders can directly access readable/writeable surfaces stored in memory using new instructions, specifically, surface-load, surface-store, surface-reduce, and surface-atomic instructions. Each cache sector 500 corresponds to contiguous bytes of physical memory thus “table” can be read on.).

Regarding claim 15, Nickolls in view of Deparis disclose all the limitation of claim 10.
Nickolls discloses further uses an offset value to a location of the shader binding table in the memory (column 11 line 45 to column 12 line 10 -  Graphics processing systems, such as the PPUs 202 are configured to read from and write to surfaces that are multi-dimensional arrays of formatted data stored in graphics memory. 
An example surface is a two-dimensional (2D) image where each pixel or sample has a data format, such as red, green, blue, and alpha (RGBA) components, and each component is stored as a normalized 8-bit value from 0 to 255, representing floating point component values 0.0 to 1.0. Other surface formats include RGBA with 16-bit "half" floating-point components, 16-bit integer components, 32-bit floating-point components, and formats with 1, 2, 3, and 4 components. Some video surface formats include Y, UV, YUV, and RGB with 8-bit, 10-bit, and 11-bit integer components. Other examples include one-, two-, and three-dimensional textures with various texture component formats, three-dimensional ( 3D) volumes, one-dimensional (1D) data vectors, 2D RGBA, and Z render targets.) .

	Regarding claim 16, Nickolls discloses A processor comprising: one or more processing units to determine a section selector value to select a section of a shader binding table ( Column 3 line 20 - Fig.1 CPU 102 performs
column 12 lines 15 to 22,  60 to 65, column 16 line 65 to column 17 line 15, Figs 5 A to D-  the surface base is summed with the x coordinate and the product of the x offset and the y coordinate and the product of the y offset and the of the image in bytes. Compute surface instruction specifies sample coordinates (x, y, and optional z) that are converted into a X byte address 525 of memory, “selection”.
Various properties of a surface influence how the surface is stored. The properties include the size (in samples) in each dimension, a component mask describing which components exist in a surface, the size of each sample (in bytes), the format of a pixel, the surface layout (pitch or block linear) and pitch dimensions or block size, the rank (1D, array of 1D, 2D, array of 2D, or 3D), base address, and surface identifier (ID number), handle, or pointer to the surface descriptor.
column 12 lines 15 to 22,  60 to 65, column 16 line 65 to column 17 line 15, Figs 5 A to D - the surface base is summed with the x coordinate and the product of the x offset and the y coordinate and the product of the y offset and the of the image in bytes. Compute surface instruction specifies sample coordinates (x, y, and optional z) that are converted into a y byte address 520. Compute programs and graphics pixel shaders can directly access readable/writeable surfaces stored in memory using new instructions, specifically, surface-load, surface-store, surface-reduce, and surface-atomic instructions. Each cache sector 500 corresponds to contiguous bytes of physical memory thus “table” can be read on. ), 
computes a location in memory corresponding to the section using the section selector value(column 12 lines 15 to 22,  60 to 65, column 16 line 65 to column 17 line 15, Figs 5 A to D-  the surface base is summed with the x coordinate and the product of the x offset and the y coordinate and the product of the y offset and the of the image in bytes. Compute surface instruction specifies sample coordinates (x, y, and optional z) that are converted into a X byte address 525 of memory.
Compute programs and graphics pixel shaders can directly access readable/writeable surfaces stored in memory using new instructions, specifically, surface-load, surface-store, surface-reduce, and surface-atomic instructions. Each cache sector 500 corresponds to contiguous bytes of physical memory.
  The SULD is a load from surface memory instruction that uses a surface coordinate vector. The compute surface instruction loads data from the surface named by operand a at coordinates given by operand b into destination d. Operand a is a surface identifier. Coordinate operand b is a scalar or singleton tuple for 1D surfaces; is a two-element vector for 2D surfaces and array of 1D surfaces; and is a four-element vector for 3D surfaces and array of 2D surfaces, where the fourth element is ignored. Coordinates for .a1d and .a2d array geometries start with the array index i, followed by x and y. SULD.b performs an unformatted load of binary data. The lowest dimension coordinate represents a byte offset into the surface and is not scaled, and the size of the data transfer matches the size of destination operand d. Coordinate operand b can have optional X,Y,Z immediate offsets, written as x+1, y-2. Immediate offsets are signed 4 bit integers in the range -8 to +7 that are summed with the x,y,z register coordinates to form the effective coordinate location.), and 
configures a shader record in the shader binding table based at least on the location in the memory (column 12 lines 15 to 22,  60 to 65, column 16 line 65 to column 17 line 15, Figs 5 A to D-  
the surface base is summed with the x coordinate and the product of the x offset and the y coordinate and the product of the y offset and the of the image in bytes. Compute surface instruction specifies sample coordinates (x, y, and optional z) that are converted into a X byte address 525 of memory.
Compute programs and graphics pixel shaders can directly access readable/writeable surfaces stored in memory using new instructions, specifically, surface-load, surface-store, surface-reduce, and surface-atomic instructions. Each cache sector 500 corresponds to contiguous bytes of physical memory.
  The SULD is a load from surface memory instruction that uses a surface coordinate vector. The compute surface instruction loads data from the surface named by operand a at coordinates given by operand b into destination d. Operand a is a surface identifier. Coordinate operand b is a scalar or singleton tuple for 1D surfaces; is a two-element vector for 2D surfaces and array of 1D surfaces; and is a four-element vector for 3D surfaces and array of 2D surfaces, where the fourth element is ignored. Coordinates for .a1d and .a2d array geometries start with the array index i, followed by x and y. SULD.b performs an unformatted load of binary data. The lowest dimension coordinate represents a byte offset into the surface and is not scaled, and the size of the data transfer matches the size of destination operand d. Coordinate operand b can have optional X,Y,Z immediate offsets, written as x+1, y-2. Immediate offsets are signed 4 bit integers in the range -8 to +7 that are summed with the x,y,z register coordinates to form the effective coordinate location.
column 12 lines 15 to 22,  60 to 65, column 16 line 65 to column 17 line 15, Figs 5 A to D - the surface base is summed with the x coordinate and the product of the x offset and the y coordinate and the product of the y offset and the of the image in bytes. Compute surface instruction specifies sample coordinates (x, y, and optional z) that are converted into a y byte address 520. Compute programs and graphics pixel shaders can directly access readable/writeable surfaces stored in memory using new instructions, specifically, surface-load, surface-store, surface-reduce, and surface-atomic instructions. Each cache sector 500 corresponds to contiguous bytes of physical memory thus “table” can be read on.);
Nickolls does not however Deparis discloses 
Wherein the selection when a ray-tracing query satisfies at least one criteria that corresponds to the section ( [0042], [0054], [0164] , [0170] -   Calculate the beams and to realise their propagation in the accelerating structure (1610). Can reuse the same beams as those calculated previously for the shadow ray. However, some reflections can lead to a beam separation into several sub-beams (case of a wall corner hit by a same beam and cutting it in two from the ray re-emission direction point of view). Such step 1610 therefore enables to redefine said beams if necessary. 
The resolution of this request is realized by the GPU shaders. For this purpose, the intersection distance on the ray is used as depth for the z-buffer, which enables to keep only the nearest triangle intersected in each pixel thus a selection is made on the pixel whenever to keep only the nearest triangle intersected of the pixel. The tracing method used is an indirect tracing method: each triangle to be tested is traced on the box that includes the pixels whose rays can hit this triangle.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Nickolls with Wherein the selection when a ray-tracing query satisfies at least one criteria that corresponds to the section as taught by Deparis. The motivation for doing so the required number of computational operational can be decreased as taught by Deparis in paragraph(s) [0010]. 

Regarding claim 17, Nickolls in view of Deparis disclose all the limitation of claim 16.
Nickolls discloses wherein the configuring of the shader record includes storing the shader record in the memory using the location(
Column 4 lines 30 to 45 - the graphic pixel data, surfaces, can be stored and updated in the memory.
column 12 lines 15 to 22,  60 to 65, column 16 line 65 to column 17 line 15, Figs 5 A to D-  
the surface base is summed with the x coordinate and the product of the x offset and the y coordinate and the product of the y offset and the of the image in bytes. Compute surface instruction specifies sample coordinates (x, y, and optional z) that are converted into a X byte address 525 of memory.
Compute programs and graphics pixel shaders can directly access readable/writeable surfaces stored in memory using new instructions, specifically, surface-load, surface-store, surface-reduce, and surface-atomic instructions. Each cache sector 500 corresponds to contiguous bytes of physical memory.
  The SULD is a load from surface memory instruction that uses a surface coordinate vector. The compute surface instruction loads data from the surface named by operand a at coordinates given by operand b into destination d. Operand a is a surface identifier. Coordinate operand b is a scalar or singleton tuple for 1D surfaces; is a two-element vector for 2D surfaces and array of 1D surfaces; and is a four-element vector for 3D surfaces and array of 2D surfaces, where the fourth element is ignored. Coordinates for .a1d and .a2d array geometries start with the array index i, followed by x and y. SULD.b performs an unformatted load of binary data. The lowest dimension coordinate represents a byte offset into the surface and is not scaled, and the size of the data transfer matches the size of destination operand d. Coordinate operand b can have optional X,Y,Z immediate offsets, written as x+1, y-2. Immediate offsets are signed 4 bit integers in the range -8 to +7 that are summed with the x,y,z register coordinates to form the effective coordinate location.).

Regarding claim 18, Nickolls in view of Deparis disclose all the limitation of claim 16.
Nickolls discloses wherein the configuring of the shader record includes modifying the shader record in the memory using the location (
Column 4 lines 30 to 45 - the graphic pixel data, surfaces, can be stored and updated in the memory.
column 12 lines 15 to 22,  60 to 65, column 16 line 65 to column 17 line 15, Figs 5 A to D-  
the surface base is summed with the x coordinate and the product of the x offset and the y coordinate and the product of the y offset and the of the image in bytes. Compute surface instruction specifies sample coordinates (x, y, and optional z) that are converted into a X byte address 525 of memory.
Compute programs and graphics pixel shaders can directly access readable/writeable surfaces stored in memory using new instructions, specifically, surface-load, surface-store, surface-reduce, and surface-atomic instructions. Each cache sector 500 corresponds to contiguous bytes of physical memory.
  The SULD is a load from surface memory instruction that uses a surface coordinate vector. The compute surface instruction loads data from the surface named by operand a at coordinates given by operand b into destination d. Operand a is a surface identifier. Coordinate operand b is a scalar or singleton tuple for 1D surfaces; is a two-element vector for 2D surfaces and array of 1D surfaces; and is a four-element vector for 3D surfaces and array of 2D surfaces, where the fourth element is ignored. Coordinates for .a1d and .a2d array geometries start with the array index i, followed by x and y. SULD.b performs an unformatted load of binary data. The lowest dimension coordinate represents a byte offset into the surface and is not scaled, and the size of the data transfer matches the size of destination operand d. Coordinate operand b can have optional X,Y,Z immediate offsets, written as x+1, y-2. Immediate offsets are signed 4 bit integers in the range -8 to +7 that are summed with the x,y,z register coordinates to form the effective coordinate location )

Regarding claim 19, Nickolls in view of Deparis disclose all the limitation of claim 16.
Deparis discloses Wherein the selection when the ray-tracing query hits a sub-geometry of an instance of an object and the section selector value is based at least on the sub-geometry ( [0042], [0054], [0164] , [0170] -   Calculate the beams and to realise their propagation in the accelerating structure (1610). Can reuse the same beams as those calculated previously for the shadow ray. However, some reflections can lead to a beam separation into several sub-beams (case of a wall corner hit by a same beam and cutting it in two from the ray re-emission direction point of view). Such step 1610 therefore enables to redefine said beams if necessary. 
The resolution of this request is realized by the GPU shaders. For this purpose, the intersection distance on the ray is used as depth for the z-buffer, which enables to keep only the nearest triangle intersected in each pixel thus a selection is made on the pixel whenever to keep only the nearest triangle intersected of the pixel. The tracing method used is an indirect tracing method: each triangle to be tested is traced on the box that includes the pixels whose rays can hit this triangle.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Nickolls in view of Deparis with Wherein the selection when the ray-tracing query hits a sub-geometry of an instance of an object and the section selector value is based at least on the sub-geometry as taught by Deparis. The motivation for doing so the required number of computational operational can be decreased as taught by Deparis in paragraph(s) [0010]. 

Regarding claim 20, Nickolls in view of Deparis disclose all the limitation of claim 16.
Nickolls discloses wherein the configuring of the shader record is performed by an application and the shader binding table is stored in a Graphics Processing Unit (GPU) memory (column 12 lines 15 to 22,  60 to 65, column 16 line 65 to column 17 line 15, Figs 5 A to D-  the surface base is summed with the x coordinate and the product of the x offset and the y coordinate and the product of the y offset and the of the image in bytes. Compute surface instruction specifies sample coordinates (x, y, and optional z) that are converted into a Y, X byte address 525 of memory.
Compute programs and graphics pixel shaders can directly access readable/writeable surfaces stored in memory using new instructions, specifically, surface-load, surface-store, surface-reduce, and surface-atomic instructions. Each cache sector 500 corresponds to contiguous bytes of physical memory.
  The SULD is a load from surface memory instruction that uses a surface coordinate vector. The compute surface instruction loads data from the surface named by operand a at coordinates given by operand b into destination d. Operand a is a surface identifier. Coordinate operand b is a scalar or singleton tuple for 1D surfaces; is a two-element vector for 2D surfaces and array of 1D surfaces; and is a four-element vector for 3D surfaces and array of 2D surfaces, where the fourth element is ignored. Coordinates for .a1d and .a2d array geometries start with the array index i, followed by x and y. SULD.b performs an unformatted load of binary data. The lowest dimension coordinate represents a byte offset into the surface and is not scaled, and the size of the data transfer matches the size of destination operand d. Coordinate operand b can have optional X,Y,Z immediate offsets, written as x+1, y-2. Immediate offsets are signed 4 bit integers in the range -8 to +7 that are summed with the x,y,z register coordinates to form the effective coordinate location.
column 1 lines 45 to 50, column 3 lines 40 to 65, Fig 2 -  memory is graphics processor, GPU memory.).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nickolls (Patent: US 9,519,947 B2 ) in view of Deparis (Publication: 2009/0102844 A1) and Hui et al. (Publication: .2017/0061574 A1).

Regarding claim 9, Nickolls in view of Deparis disclose all the limitation of claim 1.
Nickolls in view of Deparis do not however Venkatesh discloses 
wherein the section represents a section of miss shaders ([0032] - to determine which bitmaps occlude each other, can be performed before textures, shaders, and other processes are carried out on the bitmaps)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Nickolls in view of Deparis with wherein the section represents a section of miss shaders as taught by Hui. The motivation for doing so  to improve the user experience as taught by Hui.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ming Wu whose telephone number is (571)270-0724.  The examiner can normally be reached on Monday - Friday: 9:30am - 6:00pm EST .
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MING WU/
Primary Examiner, Art Unit 2616